DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 refers to a fluid medium comprising air.  It is unclear how air is a fluid medium.  The specification is silent regarding fluid medium.  Therefore the broadest reasonable term applied to fluid medium comprising air is the air gap between the fluid dispensing unit and the substrate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (US 2006/0078935).
Werner discloses a method for processing an biological analyte, comprising:
(a) directing a solution comprising a plurality of probes (para 140-141; step of passing DNA linked to affinity agent probe)  from a dispensing unit (pipette 192; fig. 2a,3c, 33a-33g) to a fluid medium (air, fig. 33a-33d, air gap between pipette and dispensing unit) and from said fluid medium (air) to a first location (inlet or injection port 122) and a second location (para 89,141, side chamber inlet port 141) of a substrate (substrate as seen in fig. 33a-33d), wherein said first location and said second location are disposed at different radial distances from a central axis of said substrate (the first inlet port 122 is closer to the central axis than the second port 141 as seen in fig. 3c,4); 
(b) coupling (para 142-143; enzyme solution passed through channel and binds to DNA hybridized in target zone 104 with the capture probe; passing enzyme reactive substrates 186 for production of signal agent) at least one probe of said plurality of probes to said biological analyte (para 140-143); and 

Regarding claim 2, wherein said fluid medium comprises air (the fluid medium comprises air as the sample and probe are dispensed from a pipette tip which pass through air (air gap) before it reaches the channel substrate.  It is further unclear how a fluid medium is air?  
Regarding claim 3, wherein said dispensing unit comprises a dispensing nozzle (pipette tip, fig. 33a-33d) configured to dispense said solution to both said first location and said second location of said substrate (the pipette is moved to and from inlets to dispense fluids into the device; para 140-145;117).  
Regarding claim 4, as dependent upon claim 3, wherein said directing in (a) comprises subjecting said substrate to movement relative to said dispensing nozzle (the substrate is rotated to the pipette for dispensing).  
Regarding claim 5, the method of claim 4, wherein said movement comprises rotational motion of said substrate (the substrate is in the form of a rotating disc is place on a rotational platform; see fig. 5).  
Regarding claim 6, the method of claim 4, wherein said movement comprises non-rotational motion of said substrate (the loading of fluid is in a non-rotational motion of said substrate).  
Regarding claim 7, the method of claim 1, wherein said dispensing unit comprises a first dispensing nozzle (pipette) configured to dispense said solution to said 
Regarding claim 8, the method of claim 1, wherein said dispensing unit is configured to deliver said solution to said substrate as a jet (the pipette is a plunger that can be dispensed at a variable velocity that includes a jet stream out of the tip when depressed hard).  
Regarding claim 9, the method of claim 1, wherein said dispensing unit is configured to deliver said solution to said substrate as a spray and/or in droplets (the pipette is a plunger that can be dispensed at a variable velocity that includes a droplets or spray out of the tip when depressed lightly at intervals or at a constant rate).  
Regarding claim 10, the method of claim 9, wherein said dispensing unit is configured to nebulize said solution prior to delivery to said substrate (a pipette is capable of nebulizing a solution prior to deliver to said substrate through vigorous shaking).  
Regarding claim 11, the method of claim 1, wherein said substrate is substantially planar (the substrate 110,111 is flat as seen in fig. 5).  
Regarding claim 12, the method of claim 1, wherein said substrate is textured (active layer 144 is formed from nitrocellulose which is textured; fig. 6, para 92) or patterned.  
Regarding claim 13, the method of claim 1, wherein said substrate comprises an array of individually addressable locations (fig. 4 shows 140 which are individual capture zones), wherein said biological analyte is immobilized to an individually addressable 
Regarding claim 14, the method of claim 1, wherein said biological analyte is coupled to a bead, which bead is immobilized to said substrate (para 15, 0004).  
Regarding claim 15, the method of claim 14, wherein said bead comprises a plurality of biological analytes, including said biological analyte, attached thereto, and wherein said plurality of biological analytes have sequence homology to one another (para 0004, 15).  
Regarding claim 16, the method of claim 1, wherein said substrate comprises at least 100,000 binders, wherein a binder of said at least 100,000 binders immobilizes said biological analyte adjacent to said substrate.  
Regarding claim 17. The method of claim 1, wherein said biological analyte is a nucleic acid molecule (para 20).  
Regarding claim 18, the method of claim 17, further comprising, based at least in part on said one or more signals or signal changes, determining a sequence of at least a portion of said nucleic acid molecule (para 23-28).  
Regarding claim 19, the method of claim 17, further comprising, based at least in part on said one or more signals or signal changes, identifying a presence of a homopolymer sequence in said nucleic acid molecule (para 23-28).  
Regarding claim 20, the method of claim 17, wherein said plurality of probes comprises a plurality of nucleotides or nucleotide analogs, and wherein said at least one 
Regarding claim 21, the method of claim 20, wherein (b) comprises incorporating said at least one nucleotide or nucleotide analog into a growing strand that is complementary to said nucleic acid molecule (para 25-26).  
Regarding claim 22, the method of claim 17, wherein said plurality of probes comprises a plurality of oligonucleotide molecules, and wherein said at least one probe is at least one oligonucleotide molecule of said plurality of oligonucleotide molecules (para 24-29; 146,172).  
Regarding claim 23, the method of claim 22, wherein (b) comprises hybridizing said at least one oligonucleotide molecule to said nucleic acid molecule (para 24-29, 146, 172).  
Regarding claim 24. The method of claim 1, wherein said detecting in (c) comprises continuously scanning said substrate during relative movement of said substrate with respect to a detection system configured to perform said detecting (para 144, 151, 179).  
Regarding claim 25, the method of claim 1, wherein said one or more signals or signal changes comprise one or more optical signals or optical signal changes (references cited in para 11 are fully incorporated in Werner; para 19).  
Regarding claim 26. The method of claim 1, further comprising, subsequent to (c), (i) dispensing an additional solution comprising an additional plurality of probes to said substrate, wherein said additional plurality of probes is different from said plurality of probes (para 140-141), wherein at least one additional probe of said additional 
Regarding claim 27, the method of claim 26, wherein said plurality of probes comprises a first plurality of nucleotides or nucleotide analogs of a first canonical base type and wherein said additional plurality of probes comprises a second plurality of nucleotides or nucleotide analogs of a second canonical base type different than said first canonical base type (para 24-29; 146,172).  
Regarding claim 28. The method of claim 1, wherein said plurality of probes comprises a first plurality of nucleotides or nucleotide analogs of a first canonical base type and a second plurality of nucleotides or nucleotide analogs of a second canonical base type different than said first canonical base type (para 24-29; 146,172).  
Regarding claim 29. The method of claim 1, wherein prior to (c), a substantially even layer of said solution is adjacent to said substrate (the substrate receives solution/buffer that is evenly spread on the substrate as shown in fig. 33a-33c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797